Citation Nr: 18100329
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 16-08 618
DATE:	April 9, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to benefits under 38 U.S.C. § 1151 for tardive dyskinesia is remanded for additional development.
The Veteran had active service from July 1964 to June 1966.
In January 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.
The Veteran asserts that he developed tardive dyskinesia due to taking metoclopramide, which was prescribed by a VA physician to treat his gastrointestinal symptoms.  He was prescribed the medication for several years.  He contends that VA was careless, negligent, showed lack of proper skill, showed error in judgment, or showed similar instance of fault in prescribing the medication for that length of time because the guidelines for the medication indicate that it should not be prescribed for longer than 12 weeks.
The Veterans VA treatment records confirm that a VA physician prescribed metoclopramide for several years.  In April 2010, he was told to stop using the medication due to complaints of involuntary movements.  In May 2010, a neurologist diagnosed the Veteran with tardive dyskinesia secondary to his use of metoclopramide.  The Veteran has submitted medical opinions that attribute his tardive dyskinesia to his use of metoclopramide.  However, the treatment records and the opinions submitted by the Veteran do not indicate that VAs care for the Veteran in that regard was negligent or showed similar instance of fault.
The Veteran has also submitted information on metoclopramide, to include from excerpts from the Mayo Clinic website, WebMD, and UpToDate, which all state that metoclopramide should not be used for longer than 12 weeks.  However, the Board notes that the information from the Mayo Clinic website states, Treatment for longer than 12 weeks should be avoided in all but rare cases, indicating that there may be cases where treatment with metoclopramide for greater than 12 weeks is warranted.
The Regional Office (RO) obtained a VA opinion in March 2015 to determine whether VA was careless, negligent, showed lack of proper skill, showed error in judgment, or showed similar instance of fault in prescribing metoclopramide.  The VA clinician reviewed the record and opined that it is less likely as not that the treatment the Veteran received in connection with his tardive dyskinesia, was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VAs part in furnishing care, medical or surgical treatment, or examination.  As a rationale for that opinion, the clinician explained that tardive dyskinesia is a rare complication of metoclopramide use, that it is impossible to determine which patients will develop this condition as a result of using metoclopramide, and that there is no documented medical evidence of record of improper use or prescribing of this medication.  The RO obtained an addendum opinion from the same clinician in October 2015.  In his October 2015 addendum, the clinician added, metoclopramide was properly administered to treat the Veterans gastric condition.  The clinician otherwise provided the same opinion and supporting rationale.
The Board finds, however, that an additional VA opinion is warranted in this case.  In that regard, the Veteran has submitted medical evidence showing that metoclopramide generally should not be prescribed for longer than 12 weeks, and suggesting that it may have been improper for VA to prescribe the medication for several years.  The VA clinician who provided the March 2015 opinion and October 2015 addendum opinion did not discuss this evidence.  Moreover, the statement that [t]here is no documented medical evidence of record of improper use or prescribing of this medication may be contrary to the evidence of record, as the Veteran has presented evidence that VAs prescribing of the medical for several years may have been improper in view of general guidelines that the medication not be prescribed for longer than 12 weeks.  Accordingly, the Board finds that a remand is required so that a further addendum opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
The matter is REMANDED for the following action:
1. Forward the record and a copy of this remand to the VA clinician who provided the March 2015 VA opinion and the October 2015 addendum opinion or, if that clinician is unavailable, to another similarly qualified VA clinician for preparation of a further addendum to determine whether the Veterans tardive dyskinesia is proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The clinician is asked to review the record and then respond to the following:
Provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the prescription of metoclopramide for several years by a VA physician demonstrated carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.
To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VAs part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veterans additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veterans additional disability or death and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veterans informed consent.  See 38 C.F.R. § 3.361(d)(1).
The clinician should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion provided must reflect consideration of the medical literature submitted by the Veteran, to include from the information from the Mayo Clinic website, WebMD, and UpToDate, all of which state that metoclopramide generally should not be used for longer than 12 weeks.  The information from the Mayo Clinic website states: The risk of tardive dyskinesia is higher if you take this medicine longer than 12 weeks.  Treatment for longer than 12 weeks should be avoided in all but rare cases.
2. After the above development, and any additionally indicated development, has been completed, readjudicate the issue on appeal.  If the benefit sought is not granted to the Veterans satisfaction, send the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond.  If necessary, return the case to the Board for further appellate review.
 
 
ANTHONY C. SCIRÉ, JR
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	T. J. Anthony, Associate Counsel

